’ NOTE: This order is nonprecedential
United States Court of Appeals for the Federa| Circuit
2010-3027
MARSHA L. PAYTON,
Petitioner,
V.
DEPARTMENT OF HOMELAND SECURlTY,
Respondent.
Petition for review of the Merit Systems Protection Board
in AT0353090770-l-1.
ON MOTlON
0 R D E R
Nlarsha L. Payton responds to this court's letter asking whether she intends to
withdraw her pending petition for review at the Merit Systems Protection Board.
Payton states that she wishes to continue before the Board and thus the petition
filed with this court prematurely should be dismissed.
Accordingiy,
lT |S ORDERED THAT:
(1) This petition for review is dismissed.
(2) Each side shall bear its own costs.

FOR THE COURT
DEC 1 4 2009 lsi Jan Horba|v
cc.
s8
MWD*ate Jan Horba|y
Clerk
Marsha L. Payton
Carrie A. Dunsmore, Esq. 
|SSUED AS A MANDATE: DEC 1 4 
2010-3027 - 2 -
THE FE0gu. cmcurr'°"
DEC 14 209
.Wtlt0RBN.¥
CLERlt